Citation Nr: 0906113	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than July 30, 2002, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his February 2007 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing at a local VA office 
before a member of the Board.  A travel board hearing was 
scheduled for September 2007.  However, in a September 2007 
statement, the Veteran, through his representative, withdrew 
his hearing request.  He has not since requested another 
hearing.  Thus, the Board finds that it may proceed with the 
adjudication of this claim without violating the Veteran's 
due process rights.  See 38 C.F.R. §20.704(e) (2008).

The Board also notes that in the February 2008 Informal 
Hearing Presentation, the Veteran's representative stated 
that the VA made a clear and unmistakable error (CUE) on the 
Veteran's initial claim in April 1980, which denied service 
connection for a nervous disorder.  Specifically, the 
Veteran's representative contends that this claim should have 
been considered as secondary to combat exposure in Vietnam.  
Although the Veteran's representative is in essence alleging 
entitlement to an earlier effective date for the Veteran's 
PTSD based on CUE in a previous RO decision, the RO has not 
yet adjudicated this issue.  Accordingly, the Board does not 
have jurisdiction over the Veteran's CUE claim.  Thus, the 
issue of CUE in the April 1980 decision is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A December 2002 rating decision granted service 
connection for PTSD, with an assigned effective date of July 
30, 2002; the Veteran did not file a timely notice of 
disagreement of the assigned effective date.

2.  The Veteran's freestanding claim for an earlier effective 
date is barred.

CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final, and the 
current appeal provides no basis for the Board to assume 
jurisdiction of a claim of entitlement to an effective date 
prior to July 30, 2002, for entitlement to service connection 
for PTSD. 38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105(a), 
(b)(1) (West 2002 & Supp. 2007); 38 C.F.R. § 20.302 (2008).

2.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. §§ 20.200, 20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the Veteran is challenging the effective date 
for the grant of service connection for PTSD.  The current 
claim was initiated by the Veteran in April 2005 when he 
submitted an untimely notice of disagreement (NOD) for the 
effective date of his grant of service connection for PTSD.  
The RO treated the April 2005 statement as an informal claim 
for entitlement to an earlier effective date as to that 
claim.  VCAA notice regarding the Veteran's claim for 
entitlement to service connection for PTSD was furnished to 
him when he filed his initial claim for service connection in 
July 2002, through letter a dated in November 2002.  While 
this letter was not sent in connection with the Veteran's 
April 2005 informal claim, and did not include the criteria 
for establishing an earlier effective date, the Board 
concludes that the essential fairness of the adjudication has 
not been affected.  In various statements to the RO, the 
Veteran and his representative have expressed their 
contentions that the Veteran was entitled to an earlier 
effective date for a psychiatric disorder prior to July 30, 
2002.  The Veteran was provided with the criteria necessary 
to establish an earlier effective date in the January 2007 
statement of the case (SOC).  Furthermore, a February 2009 
brief from the Veteran's accredited representative shows that 
his representative had actual knowledge of the legal criteria 
necessary to establish an earlier effective date.  

Although VCAA compliant notice was not provided before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  In light of the 
foregoing, the Board concludes that any failure to provide 
adequate VCAA notice was harmless.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and Social Security Administration (SSA) 
records.  The Veteran has not identified any existing 
pertinent records that are not currently associated with the 
claims folder.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied.


Legal Criteria

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).


Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 30, 
2002, is the correct date for the grant of service connection 
for PTSD.  While the Veteran has alleged that he is entitled 
to an earlier effective date for his award of service 
connection, there is no basis under the governing legal 
criteria to establish that he is legally entitled to an 
earlier effective date.

The Board notes the Veteran's contention that he should be 
entitled to an earlier effective date of September 13, 1979, 
based on CUE in an unappealed April 1980 rating decision that 
denied service connection for a nervous condition as the 
evidence did not show that the Veteran had a psychiatric 
disability.  However, the Veteran's claim for service 
connection for PTSD received in July 2002 represents a 
separate and distinct claim from the claim for service 
connection for a nervous condition that was denied in April 
1980.  PTSD was not diagnosed prior to April 1980 rating 
decision or considered in that decision.  Thus, the claim for 
an earlier effective date for PTSD must be considered 
separately.  Boggs v. Peake, 520 F.3d 1330 (2008); see also 
Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996) (holding 
"a claim based on the diagnosis of a new mental disorder . . 
. states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of 
disagreement").  

The Veteran first presented his claim for service connection 
for PTSD in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which was received on July 30, 2002.  
A December 2002 rating decision granted service connection 
for PTSD and assigned a 30 percent disability evaluation 
effective from July 30, 2002.  Subsequently, a December 2003 
rating decision granted an increased initial evaluation of 70 
percent for the Veteran's PTSD, effective from July 30, 2002.  
The Veteran was notified of that decision and of his 
appellate rights in a February 2004 letter.  

The Veteran submitted a notice of disagreement as to the 
effective date of the grant of service connection for PTSD in 
April 2005.  However, this notice of disagreement was not 
sent within one year from the date of notification of the 
decision in which the Veteran disagreed with, or by February 
2005.  38 C.F.R. § 20.302 (2008).  Therefore, the RO 
construed the Veteran's April 2005 statement as an informal 
claim for an earlier effective date for the grant of service 
connection for PTSD.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error.  See also Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date.").

Here, the Veteran did not timely file a notice of 
disagreement with the December 2002 decision that assigned 
the effective date of July 30, 2002, for the award of service 
connection for PTSD.  While the Veteran has asserted in a 
April 2005 statement that he "filed an appeal for retro pay 
in October 2004," the claims folder contains no such 
communication.  Accordingly, the December 2002 decision is 
final, and only a request for revision premised on CUE could 
conceivably result in the assignment of earlier effective 
date.  

While the issue of CUE in the April 1980 decision has been 
raised, neither the Veteran nor his representative has raised 
the issue of CUE in the December 2002 rating decision 
awarding service connection for PTSD.  In light of the fact 
the Veteran has not asserted a claim of CUE in the December 
2002 rating decision, his challenge to the effective date of 
the grant of service connection for PTSD is barred.  Rudd, 20 
Vet. App. at 300. (freestanding claim for earlier effective 
dates vitiates the rule of finality).  In Rudd the United 
States Court of Appeals for Veterans Claims, held that the 
proper disposition of a free-standing claim for an earlier 
effective date claim was dismissal.  Id.  The Board is 
authorized to dismiss any appeal that fails to allege an 
error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.302.  Accordingly, this appeal is dismissed.

Even if the December 2002 decision awarding service 
connection were not final, the record does not contain any 
statement or action dated earlier than July 30, 2002, 
indicating an intent to file an application for PTSD.  In 
fact, the Veteran did not submit anything to VA pertaining to 
PTSD or any psychiatric disorder between the time of the 
April 1980 RO decision and July 30, 2002.  As such, it was 
not clear that the Veteran intended to file a claim for 
entitlement to service connection for PTSD at any point prior 
to July 30, 2002.  While VA is obligated to consider all 
possible bases for compensation, this does not mean that it 
must consider claims that have not been raised.  See Dunson 
v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must 
identify the benefit sought); Cf. Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that the Board is not required to 
anticipate a claim where no intention to raise it was 
expressed).  Therefore, the Board finds that the Veteran did 
not express an intent to file a claim for service connection 
for PTSD at any point prior to July 30, 2002.  Applicable law 
provides that the effective date of an award based on a claim 
reopened after final adjudication shall not be earlier than 
the date of receipt of application.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  Thus, even if 
the Veteran had timely appealed the effective date assigned 
for service connection in the December 2002 rating decision, 
an effective date prior to July 30, 2002, would not be 
warranted. 


ORDER

An effective date prior to July 30, 2002, for the grant of 
service connection for PTSD is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


